Respondent Maryellen Thoms appeals a district court order granting a petition for a writ of habeas corpus filed by this federal prisoner under 28 U.S.C. § 2241. This appeal was held in abeyance pending decisions by the Supreme Court in Lopez v. Davis, No. 99-7504, and by this court in Powell v. Thoms, No. 99-5974. These cases have now been decided. See Lopez v. Davis, 531 U.S. 230, 121 S.Ct. 714, 718, 148 L.Ed.2d 635 (2001); Powell v. Thoms, No. 99-5974 (6th Cir. April 5, 2001) (unpublished order).
In Powell, the court noted that the petitioner had been released from custody, so the case was now moot. In this case, the home address for Damaun Dowdy reflects that he, too, has been released from custody. Therefore, his appeal is also moot. In this situation, the proper procedure is to vacate the district court’s judgment and to remand the case to the district court with directions to dismiss the petition as moot. United States v. Munsingwear, Inc., 340 U.S. 36, 39-40, 71 S.Ct. 104, 95 L.Ed. 36 (1950).
Accordingly, the judgment of the district court is vacated, and the case is remanded to the district court with directions to dismiss the petition as moot.